Citation Nr: 1829581	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  10-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and congenital fusion of the lumbar spine at L1-L3.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a lumbar spine disorder.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1997 to December 1997, and on active duty from February 1998 to February 2001, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In October 2010, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

On the Veteran's VA Form 9, received in July 2010, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  In March 2013, he withdrew this hearing request.  Therefore, the Board finds that there is no hearing request pending.  See 38 C.F.R. § 20.702(e) (2017).

The Board remanded these claims for further development in November 2013.  These issues now return for appellate review.

The Board notes that the psychiatric disorder claim was previously characterized as a claim for service connection for a major depressive disorder.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any acquired psychiatric disorder.


FINDINGS OF FACTS

1.  Congenital fusion of L1-L3 vertebrae was found by competent medical evidence to be incapable of worsening or improving.

2.  A current back disability did not result from an injury or disease during the Veteran's active service, to include any superimposed on his congenital defect; arthritis was not manifest to a compensable degree within one year of service separation; and a current back disability, to include degenerative joint disease, is not causally related to his active service.

3.  An acquired psychiatric disability did not originate during active service or was caused or aggravated by any aspect of service.  


CONCLUSIONS OF LAW

1.  Congenital fusion of L1-L3 vertebrae is a congenital defect and is not a disease or injury, and therefore not subject to service connection.  38 U.S.C. § 1101 (2012); 38 C.F.R. § 3.303 (c) (2017). 

2.  The criteria for a back disability have not been met.  38 U.S.C. §§ 1110, 1133, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection for an acquired psychiatric disability, to include as secondary to a lumbar spine disorder, have not been met. 38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria for Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted to any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability. Id.  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).

Service connection for certain chronic diseases, including arthritis or an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such case, the disease is presumed under the law to have had its onset in service even there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C. § 1111, 1137.

Disability compensation benefits are provided for disability due to injury or disease, incurred in or aggravated by service.  38 U.S.C. § 1110.  Congenital defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial, or hereditary origin by its very nature pre-exists military service.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  A defect, as opposed to a disease, is defined for these purposes as a condition that incapable of improvement or worsening.  VAOPGCPREC 82-90 (July 18, 1990).

However, VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. 

The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

II.  Lumbar Spine Disorder

The Veteran served as a U.S. Army motor transport operator.  He contended in testimony at an RO hearing in February 2011 that he had no pre-service back problems but was treated on six occasions in service for back muscle spasms caused by rigorous physical training and heavy vehicle operations. He testified that he treated back pain with over the counter medication and a back brace but did not seek medical care until 2007.  

The Veteran's service entrance examination does not note any disorder of the lumbar spine.  A March 1999 service treatment record (STR) shows the Veteran reported having low back pain for three days but denied trauma or heavy lifting.  He as prescribed Motrin, ice, and stretching exercises.  In an August 2000 physical examination, the Veteran denied any recurrent back pain or injury and the examiner noted no spinal abnormalities.  A subsequent October 2000 physical examination report notes "no complaints" and "no chronic medical problems."  On a December 2006 National Guard report of medical history, the Veteran denied having recurrent back pain or any back problems, and the examiner noted no spinal abnormalities.

Private treatment records show that the Veteran presented for emergency treatment in August 2007 due to back pain.  He reported that his symptoms began two days prior after lifting a heavy object and reported having experienced similar symptoms on several prior occasions.  An X-ray resulted in a diagnosis of spinal fusion at L1-L3.  The X-ray was negative for any fracture, subluxation, or acute bony process.

A May 2008 MRI shows diagnoses of congenital bony fusion of L1 to L3 and mild degenerative disc disease.  In an SSA mental health examination the same month and in a VA examination in August 2008, the Veteran reported that up to 2007 he was able to work out with weights at a gym and play basketball daily.  

In July 2008, a neurosurgeon, Dr. T.C.S., confirmed the Veteran's diagnosis of congenital fusion of three lumbar vertebrae with an abnormal lordosis.

In March 2009, a VA physician's assistant (PA) noted the Veteran's report of seeking treatment in service once per month for eight months for back pain, but the PA noted that only one episode was documented in the STR. The PA evaluated the current status of the lumbar spine, noted the imaging studies, concurred that the body fusion of L1-L3 was congenital, and found that the degenerative disease was not caused by active service because there was no chronicity of injury or continuity of care.  

A January 2014 VA medical examination revealed diagnoses of congenital fusion of Ll-L3 and mild degenerative disc disease.  For purposes of service connection, the examiner found that the Veteran's lumbar spine disorder to be a congenital defect; thus, it predated the Veteran's entry in the military.  The examiner also found that the Veteran's congenital defect was not subject to a superimposed disease or injury during active duty service.  The examiner stated that based on a review of the Veteran's records and statements, the Veteran's in-service back problems were acute and not chronic in nature.  The examiner noted that the Veteran's back condition appeared to have resolved because in a subsequent physical dated October 2000, it was explicitly stated that no complaints and no chronic medical problems were present.  The examiner determined that the Veteran's mild degenerative disc disease was due to the Veteran's obesity and normal changes related to aging.  The examiner also found that the Veteran's congenital defect was not aggravated beyond its natural progression or by any in-service event, injury, or illness because the Veteran's STRs only indicated one clinic visit for a complaint of back pain.  The examiner also noted that the Veteran suspected that an improper diagnosis or improper treatment of his back pain during service permanently worsened his condition.  However, the examiner found that this was unlikely because his congenital condition would not have responded to surgery or any other aggressive treatment.

Upon a review of the record, the Board finds that the preponderance of the evidence indicates that the Veteran's congenital fusion is a congenital defect.  38 C.F.R. § 3.303(c).  The medical record, including the VA examination reports, establishes that the Veteran has congenital body fusion of L1-L3.  Subsequent examinations do not contradict this diagnosis.  Service connection cannot be granted for a disability due solely to a congenital spinal fusion.

The fact that benefits cannot be granted for a disability due to the congenital spinal fusion does not preclude service connection for a disability due to a disease or injury during service that was superimposed on the spinal fusion.

The Veteran is shown to suffer from degenerative disc disease at L5-S1.  However, the January 2014 examination determined that the Veteran's degenerative disc disease was more likely than not due to the Veteran's obesity and due to normal changes related to aging and not related to the congenital fusion.  The examiner also noted that the Veteran's STRs suggest that the Veteran's in-service back complaint was acute rather than chronic because except for being seen on March 16, 1999, there were no other clinic notes related to the Veteran's back to suggest he had a chronic issue.

Additionally, it has not been shown that the Veteran's congenital condition was aggravated by the rigors of military service.  The Veteran asserted that, due to improper diagnosis and treatment of his back pain in service, his congenital condition was permanently worsened.  However, the January 2014 examiner noted that this was unlikely because after a review of the Veteran's history and given the fact that he denied any back or extremity complaints or conditions for the Reserves, there is no evidence to suggest that the Veteran's congenital condition was aggravated by his military service.

Furthermore, in March 2009, due to a lack of chronicity of injury or continuity of care, the VA examiner determined that the Veteran's low back syndrome was not the result of active duty service.  The Board considered the Veteran's reports of treatment on multiple occasions during service and a continuity of symptoms since service but places low probative weight on the reports because they are inconsistent with the service records particularly his denials of traumatic injury and recurrent back problems in examinations in 2000 and 2006.   

The Board finds that the VA examiners' opinions are highly probative regarding the question of whether the Veteran's back disabilities are related to any of his service periods or was aggravated by service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed an opinion after an interview with and examination of the Veteran as well as a review of the claims file, and the opinion is supported by clearly-stated rationales.

As a result, service connection for a lumbar spine disorder, to include degenerative disc disease and congenital fusion of the lumbar spine at L1-L3, is not warranted in light of the probative examination reports.  There are no contrary medical opinions based on a review of the record to indicate otherwise.  The Veteran's service treatment records do not show treatment for any chronic back condition that rendered him in frequent medical care.  Thus, for the reasons discussed above, the most probative opinion on the question of whether the Veteran's current lumbar spine disorder, to include degenerative disc disease and congenital fusion of the lumbar spine at L1-L3, is related to service, weighs against the claim for service connection.

The Board has also considered entitlement to service connection on a presumptive basis.  However, there is no evidence that arthritis manifested to a compensable degree within one year of separation from service.  Indeed, at his February 2011 hearing with the RO, the Veteran testified that he did not say anything at separation about back problems and that he was not treated for a back condition or go to a doctor within one year of being discharged from active duty.  Given the lack of evidence, the Veteran is not entitled to service connection on a presumptive basis.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

In reaching the conclusion to deny the claim, the Board has also considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  For all the foregoing reasons, the claim for service connection for a lumbar spine disorder, to include degenerative disc disease and congenital fusion of the lumbar spine at L1-L3, is not warranted.

III.  Acquired Psychiatric Disorder

VA law also permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The claim for service connection for an acquired psychiatric disorder was not asserted or otherwise indicated to have developed in service or proximate to service or otherwise to be directly causally linked to service, but rather, it was claimed secondary to the Veteran's claim back condition.  Since service connection for a back condition was not found, secondary service connection is denied as a matter of law based on the absence of a primary service-connected disability on which to base this claim.  38 C.F.R. § 3.310 (a); Allen, 7 Vet. App. 448.  Furthermore, the Board finds there are no service-connected conditions to associate with the Veteran's acquired psychiatric disorder disability.

Additionally, the Board finds that service connection on a direct basis for an acquired psychiatric disorder is not warranted because there is no evidence to show that the Veteran's acquired psychiatric disorder had its clinical onset during active service or is related to any incident of service.

In this regard, in June 2009, Dr. E.H. opined in a letter that the Veteran suffers from chronic back pain which has had a deleterious effect on his mood.  Furthermore, in August 2008 the Veteran was found to meet criteria for an adjustment disorder, with mixed anxiety and depressed mood secondary to his chronic pain, adjusting to living with his parents as an adult, his recent divorce, and financial stresses.  The examiner concluded that it was less likely than not that the Veteran's current adjustment issues are only associated with his back pain, which appeared to be affected by having to live with his parents, his divorce, and his financial stresses.  

The August 2008 and June 2009 VA examination reports and opinions are highly probative, as they represent the informed conclusions of medical professionals supported by thorough explanations and based on a review of the Veteran's medical history, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Accordingly, the August 2008 and June 2009 VA examiners' reports and opinions carry significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

At his February 2011 hearing with the RO, the Veteran stated that he was not treated for depression or a bipolar disorder during active duty.  He also noted that he did not mention these issues during his separation exam.  As a result, the medical and lay evidence do not establish a continuity of symptomatology that links his acquired psychiatric disorder to service or indicates that his acquired psychiatric disorder otherwise relates to service.  Instead, the evidence of record supports that the Veteran's acquired psychiatric disorder is partially due to his back condition, which is, as discussed above, not service connected.

Additionally, in his February 2011 hearing testimony at the RO, the Veteran explicitly asserted that his mental health issue was secondary to back condition.  Furthermore, he specifically maintained that he did not have any mental health disorder during his service.  Instead, at the February 2011 hearing, he stated that this condition had its onset in the years following his discharge.  As a result, the Veteran's testimony does not support a finding that his mental disability had its onset during or is otherwise related to his active service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder disability is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for a lumbar spine disorder, to include degenerative disc disease and congenital fusion of the lumbar spine at L1-L3, is denied.

Service connection for an acquired psychiatric disorder, to include as secondary to a lumbar spine disorder, is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


